Citation Nr: 1544313	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  07-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to May 1953.  He served in Korea, and his awards and decorations include the Combat Infantryman's Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied service connection for PTSD and an anxiety disorder. 

In February 2008, the Veteran testified at a RO hearing before a hearing officer.  He also appeared at a hearing before the undersigned Veterans Law Judge in April 2013 where an interpreter was used to assist the Veteran.  Transcripts of both hearings are in the claims folder. 

This appeal was previously before the Board in June 2013 when it was remanded for additional development.  It was returned to the Board in September 2013, at which time the claims for service connection for PTSD and an anxiety disorder were denied.  

The Veteran appealed the September 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a joint motion for remand (JMR) of the appeal to the Board.  The Court vacated the September 2013 decision and returned the appeal to the Board for action consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and expedited handling is requested.


REMAND

The May 2015 JMR notes that VA employees have two duties when conducting a hearing.  The first is to explain fully the issues, and the second is to suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to the claimant's position.  Bryant v. Shinseki, 23 Vet. App.  488, 492 (2010).  

The JMR further notes that the Bryant duties were not met at the May 2015 hearing, and that although the Veteran denied having received private treatment for his psychiatric disabilities, there was some unclear reference that he should obtain private medical records.  The JMR also indicated that the Veteran may not have understood the difference between a diagnosis of PTSD by history and a current diagnosis of PTSD when questioned, and that this was not explained at the hearing.  Finally, it was argued that the Veteran was not told at the hearing that he needed to submit evidence of a current diagnosis of PTSD, or evidence linking his currently diagnosed anxiety disorder to service to substantiate his claim.  

A careful review of the hearing transcript reflect that countless parts , portions and sentences involving the Veteran's actual hearing testimony were described by the transcriptionist as "indiscernible" and on a careful reading many appear to be incongruent and inconsistent with the content of the actual testimony. 

Therefore, in order to ensure that the Veteran is provided with proper notice concerning the issue and the relevant evidence that would be needed for substantiating the claim, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter for his claims for service connection for PTSD and service connection for an anxiety disorder.  In addition to the standard notice contained in a VCAA letter, the Veteran must also receive specific notice: 

a) that in order to substantiate his claim for service connection for PTSD, he must submit medical evidence that he has a current diagnosis of PTSD.  He should be further notified that a diagnosis of PTSD "by history" is not a current diagnosis.  Rather a diagnosis of PTSD by history is meant to show that there is evidence the Veteran may have been diagnosed with PTSD in the past, but is not shown to have a diagnosis of PTSD on current examination. 

b) that in order to substantiate his claim for service connection for an anxiety disorder, he must submit competent evidence that establishes a relationship between his current diagnosis of anxiety disorder and active service.  

c) that if the Veteran is able to obtain private records showing a current diagnosis of PTSD or showing a relationship between his anxiety disorder and active service, he should submit these to the Board.  

2.  Obtain any outstanding VA treatment records for the Veteran's claimed PTSD and anxiety disorder dating from June 2013 to the present and associate these with the record non appeal.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order and after affording the Veteran a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




